UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 14, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-16797 ADVANCE AUTO PARTS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 54-2049910 (I.R.S. Employer IdentificationNo.) 5008 Airport Road, Roanoke, Virginia 24012 (Address of Principal Executive Offices) (Zip Code) (540) 362-4911 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report). Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer x Accelerated filer p Non-accelerated filer p Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes p No x As of August 22, 2007, the registrant had outstanding 102,228,000 shares of Common Stock, par value $0.0001 per share (the only class of common stock of the registrant outstanding). Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements of Advance Auto Parts, Inc. and Subsidiaries (unaudited): Condensed Consolidated Balance Sheets as of July 14, 2007 andDecember 30, 2006 1 Condensed Consolidated Statements of Operations for the Twelve and Twenty-EightWeek Periods Ended July 14, 2007 and July 15, 2006 2 Condensed Consolidated Statements of Cash Flows for theTwenty-EightWeek Periods Ended July 14, 2007 and July 15, 2006 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 6. Exhibits 29 SIGNATURE S-1 i Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF ADVANCE AUTO PARTS, INC. AND SUBSIDIARIES Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Balance Sheets July 14, 2007 and December 30, 2006 (in thousands, except per share data) (unaudited) July 14, December 30, Assets 2007 2006 Current assets: Cash and cash equivalents $ 82,647 $ 11,128 Receivables, net 90,689 97,046 Inventories, net 1,560,507 1,463,340 Other current assets 45,128 40,459 Total current assets 1,778,971 1,611,973 Property and equipment, net of accumulated depreciation of $727,145 and $670,571 1,019,252 994,977 Assets held for sale 2,796 1,548 Goodwill 33,718 33,718 Intangible assets, net 27,345 27,926 Other assets, net 13,307 12,539 $ 2,875,389 $ 2,682,681 Liabilities and Stockholders' Equity Current liabilities: Bank overdrafts $ 15,771 $ 34,206 Current portion of long-term debt 68 67 Financed vendor accounts payable 154,695 127,543 Accounts payable 736,563 651,587 Accrued expenses 298,097 252,975 Other current liabilities 44,420 47,042 Total current liabilities 1,249,614 1,113,420 Long-term debt 350,332 477,173 Other long-term liabilities 63,418 61,234 Commitments and contingencies Stockholders' equity: Preferred stock, nonvoting, $0.0001 par value, 10,000 shares authorized; no shares issued or outstanding - - Common stock, voting, $0.0001 par value, 200,000 shares authorized; 107,057 shares issued and 106,962 outstanding in 2007 and 105,351 issued and outstanding in 2006 11 11 Additional paid-in capital 467,782 414,153 Treasury stock, at cost, 95 shares (3,898 ) - Accumulated other comprehensive income 5,435 3,472 Retained earnings 742,695 613,218 Total stockholders' equity 1,212,025 1,030,854 $ 2,875,389 $ 2,682,681 The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 1 Table of Contents Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Twelve and Twenty-Eight Week Periods Ended July 14, 2007 and July 15, 2006 (in thousands, except per share data) (unaudited) Twelve Week Periods Ended Twenty-Eight Week Periods Ended July 14, July 15, July 14, July 15, 2007 2006 2007 2006 Net sales $ 1,169,859 $ 1,107,857 $ 2,637,979 $ 2,500,867 Cost of sales, including purchasing and warehousing costs 606,998 580,498 1,365,715 1,308,340 Gross profit 562,861 527,359 1,272,264 1,192,527 Selling, general and administrative expenses 445,051 416,913 1,019,761 955,783 Operating income 117,810 110,446 252,503 236,744 Other, net: Interest expense (7,392 ) (8,752 ) (18,666 ) (18,915 ) Other income (expense), net 508 (21 ) 850 599 Total other, net (6,884 ) (8,773 ) (17,816 ) (18,316 ) Income before provision for income taxes 110,926 101,673 234,687 218,428 Provision for income taxes 42,502 38,737 90,162 81,411 Net income $ 68,424 $ 62,936 $ 144,525 $ 137,017 Basic earnings per share $ 0.64 $ 0.60 $ 1.36 $ 1.28 Diluted earnings per share $ 0.64 $ 0.59 $ 1.35 $ 1.27 Average common shares outstanding 106,486 105,650 106,034 106,923 Dilutive effect of share-based compensation 984 1,143 965 1,277 Average common shares outstanding - assuming dilution 107,470 106,793 106,999 108,200 The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 2 Table of Contents Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Twenty-Eight Week Periods Ended July 14, 2007 and July 15, 2006 (in thousands) (unaudited) Twenty-Eight Week Periods Ended July 14, July 15, 2007 2006 Cash flows from operating activities: Net income $ 144,525 $ 137,017 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 79,436 70,860 Amortization of deferred debt issuance costs 120 338 Share-based compensation 10,412 9,892 Loss on disposal of property and equipment, net 3,990 453 Benefit for deferred income taxes (13,385 ) (7,425 ) Excess tax benefit from share-based compensation (10,618 ) (3,427 ) Net decrease (increase) in: Receivables, net 3,101 7,395 Inventories, net (97,167 ) (66,027 ) Other assets (626 ) 5,391 Net increase (decrease) in: Accounts payable 84,976 59,479 Accrued expenses 69,978 44,339 Other liabilities 5,242 (861 ) Net cash provided by operating activities 279,984 257,424 Cash flows from investing activities: Purchases of property and equipment (115,652 ) (132,015 ) Insurance proceeds related to damaged property 3,251 - Business acquisitions, net of cash acquired - (12,500 ) Proceeds from sales of property and equipment 1,150 6,788 Net cash used in investing activities (111,251 ) (137,727 ) Cash flows from financing activities: Decrease in bank overdrafts (18,435 ) (11,873 ) Increase in financed vendor accounts payable 27,152 9,160 Dividends paid (19,093 ) (12,839 ) Borrowings under credit facilities 136,800 8,000 Payments on credit facilities (263,600 ) (16,350 ) Proceeds from the issuance of common stock, primarily exercise of stock options 32,599 10,586 Excess tax benefit from share-based compensation 10,618 3,427 Repurchase of common stock (3,426 ) (137,560 ) Other 171 97 Net cash used in financing activities (97,214 ) (147,352 ) Net increase (decrease) in cash and cash equivalents 71,519 (27,655 ) Cash and cash equivalents, beginning of period 11,128 40,783 Cash and cash equivalents, end of period $ 82,647 $ 13,128 Supplemental cash flow information: Interest paid $ 18,164 $ 14,245 Income tax payments, net 74,431 54,134 Non-cash transactions: Accrued purchases of property and equipment 19,183 37,423 Repurchases of common stock not settled 472 - Retirement of common stock - 79,177 Reclassification of other comprehensive income 1,963 1,913 Adoption of FIN No. 48, net of tax 2,275 - The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 3 Table of Contents Advance Auto Parts, Inc. and Subsidiaries Notes to the Condensed Consolidated Financial Statements For the Twelve and Twenty-Eight Week Periods Ended
